Citation Nr: 0532762	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-11 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision the RO denied service 
connection for hearing loss and tinnitus.  The veteran 
perfected an appeal of that decision.  Subsequently, the 
Buffalo, New York RO assumed jurisdiction over the case.  

In the April 2002 decision the RO denied service connection 
for hearing loss and tinnitus without addressing the issue of 
whether new and material evidence had been submitted to 
reopen the claim that was previously denied in May 1996.  See 
38 U.S.C.A. § 5108 (West 2002).  Regardless of the RO's 
characterization of the issue, however, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of a finding that new 
and material evidence has been received.  The Board finds, 
therefore, that the proper issues on appeal are whether new 
and material evidence has been received to reopen the 
previously denied claim.  The Board also finds that it can 
address that issue in the first instance without prejudice to 
the veteran.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (no prejudice accrues to a claimant if the 
Board adjudicates a claim under the new and material evidence 
standard rather than a merits determination as conducted by 
the RO).  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The RO denied entitlement to service connection for 
hearing loss and tinnitus in a May 1996 rating decision.  The 
veteran was notified of that decision and did not appeal.

3.  The evidence received subsequent to the May 1996 decision 
is new, in that it is not cumulative and was not previously 
submitted to agency decisionmakers.  The evidence is not 
material, however, because although it relates to an 
unestablished fact necessary to substantiate the claim, it 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The May 1996 rating decision in which the RO denied 
entitlement to service connection for hearing loss and 
tinnitus is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1995); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In the April 2003 statement of the case and a January 2005 
supplemental statement of the case, the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection.  In notices issued in 
March 2002 and April 2003 the RO notified him of the 
information and evidence needed to substantiate his claim, 
that being evidence showing that his currently diagnosed 
hearing loss and tinnitus were related to in-service 
injuries.  In the March 2002 and April 2003 notices the RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the April 2003 notice, the statement of the case, 
and the supplemental statement of the case were sent 
following the April 2002 decision, the veteran has had more 
than two years following the notice to submit additional 
evidence or identify evidence for the RO to obtain.  He 
responded to the April 2003 notice by asserting that the 
requested evidence had already been submitted.  Following 
issuance of the notice the RO received additional evidence 
and re-adjudicated the substantive merits of his claim in the 
January 2005 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record, and in resolving his appeal the Board will also 
consider all the evidence now of record in determining 
whether new and material evidence has been received.  The 
Board finds, therefore, that any delay in informing the 
veteran of all the elements required pursuant to 38 C.F.R. 
§ 3.159(b), or any defect in the content of the notice, was 
not prejudicial to him because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion, which includes a review of the 
evidence of record, if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, provided him a VA medical examination in 
December 2004, and obtained a medical opinion regarding the 
claimed nexus between his currently diagnosed hearing loss 
and tinnitus and an in-service injury.  The veteran presented 
testimony before the RO's Decision Review Officer in June 
2004, and before the undersigned in June 2005.  He also 
presented statements and photographs in support of his 
appeal.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.  The determination of whether the veteran has a 
ratable hearing loss is governed by 38 C.F.R. § 3.385, which 
states that hearing loss shall be considered a disability 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2002).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

The veteran's service medical records show that when examined 
on entering service in June 1955, he had 15/15 hearing in 
both ears based on the whispered voice test.  The service 
medical records are negative for any complaint or clinical 
finding regarding the ears, hearing loss, or tinnitus.  
During his separation examination in September 1962 he 
reported having had frequent attacks of sinusitis with nasal 
congestion, but did not report any problem with his ears or 
hearing difficulty.  He specifically denied having any other 
illness or injury other than those already reported.  His 
audiometric examination measured puretone thresholds of 10, 
5, 5, 10, 15, and 10 decibels at 250, 500, 1000, 2000, 4000, 
and 8000 Hertz, respectively, in the right ear.  His left ear 
puretone thresholds were 5, 10, 5, 5, 10, and 15 decibels at 
250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  
There was no finding of tinnitus, and examination of the ears 
was normal.

Private medical records indicate that audiometric testing 
revealed a hearing loss disability as defined in 38 C.F.R. 
§ 3.385 in May 1990.  At that time he reported a history of 
noise exposure in the military due to engines, weapons, and 
frequent use of firearms.  Following service he had 
occupational noise exposure from September 1989 to January 
1990, but then wore earplugs.  He also reported a history of 
ringing in the ears since the age of 23.  A June 1993 
clinical record includes his report of "occasional 
tinnitus" with diminished hearing.  A November 1995 
audiology consultation documents his report of hearing loss 
since the 1950's when he was in the military, and post-
service noise exposure as a truck driver.  During a November 
1995 otolaryngology examination he reported having had 
hearing loss since the 1960s, when he was exposed to loud 
noise from gunfire and explosions.  He also reported having 
worked for years in a noisy environment and having had 
tinnitus in both ears "for years."  That examination 
resulted in a diagnosis of bilateral sensorineural hearing 
loss "probably secondary to acoustic trauma."

In a statement received in December 1995 the veteran reported 
that his hearing problems began in 1957 with loud noise from 
weapons, tanks, and heavy equipment.  He stated that he had 
had a constant "tuning fork type" ringing in his ears.  He 
asserted that his hearing loss was noted at the time he was 
separated from service.

Based on the evidence shown above, in a May 1996 rating 
decision the RO denied entitlement to service connection for 
hearing loss and tinnitus.  The RO found that the hearing 
loss and tinnitus, which were initially documented many years 
after his separation from service, were not shown to be 
related to service.  The veteran was notified of the May 1996 
decision and did not appeal, and that decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).

Evidence received since the May 1996 decision includes 
statements and testimony from the veteran that his hearing 
loss and tinnitus began while in service.  He recalled an 
incident during basic training wherein an "explosive pot" 
exploded in close vicinity, followed by a loud ringing noise 
in his ears and reduced hearing.  His noise exposure included 
weapons firing, repairing heavy equipment and engines, and 
test driving tanks.  He indicated that he was not issued 
hearing protection, and that his requests for sick call were 
refused.  He stated that he had reported decreased hearing 
acuity and tinnitus to the physician when he was examined on 
separation from service, but that the physician was only 
concerned with his ability to hear conversations.  He 
reported that his post-service occupations included an X-ray 
technician and truck delivery.  In a statement received in 
April 2002 he asserted that tinnitus sometimes took several 
years to manifest after suffering acoustic trauma.  He also 
submitted pictures of himself working with weapons while in 
the military, without any evidence of hearing protection.

The veteran's statements and hearing testimony are not new, 
in that the evidence of record in May 1996 included his 
statements regarding noise exposure in service and his 
assertions regarding the onset of his hearing loss and 
tinnitus.  The evidence also included his December 1995 
statement in which he asserted that a hearing loss was noted 
when he was examined on separation from service.  Although he 
had not previously submitted any photographs showing his work 
with weapons, he had reported having participated in that 
activity.  For these reasons his statements, testimony, and 
the photographs do not provide any information that was not 
previously considered, and are cumulative and redundant of 
the evidence of record in May 1996.  Because the evidence is 
not new, the Board need not consider whether it is material.  
See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if 
the Board finds that newly presented evidence is cumulative 
of evidence previously considered, the analysis should end 
there).

The veteran's service personnel records document that, 
following basic combat training, he served as an instrument 
repairman and/or armorer from September 1955 to February 
1961, and as a photographer thereafter.  This evidence is 
also cumulative and redundant of the evidence of record in 
May 1996, which included his discharge certificates and his 
statements regarding his military occupations.  Because the 
evidence is not new, the Board need not consider whether it 
is material.  Vargas Gonzalez, 12 Vet. App. at 327.

VA treatment records show that in February 2002 the veteran 
reported having had hearing loss and tinnitus since the mid-
1950s, and that he had experienced noise exposure while in 
service due to explosions, gunfire, machinery, and equipment.  
An audiometric examination at that time confirmed the 
diagnosis of a sensorineural hearing loss.  The audiologist 
did not, however, provide an opinion regarding the onset or 
cause of the hearing loss.  

This evidence is not new, because the evidence of record in 
May 1996 showed that he had a hearing loss disability, and 
that he had asserted that the hearing loss began in the 1950s 
or 1960s.  Because the audiologist merely confirmed the 
diagnosis of hearing loss, and did not provide an opinion 
regarding its etiology, the evidence is cumulative and 
redundant of the evidence previously considered, and the 
issue of materiality is not relevant.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993) (records of treatment and a 
diagnosis many years after service, which do not document any 
nexus to service, are not new and material).

The RO provided the veteran a VA examination in December 
2004, during which he reported that his hearing loss began 
while in service.  He also reported an incident where an 
imitation bomb exploded nearby in 1955, when he had no ear 
protection.  His additional noise exposure included riding 
and driving tanks, working around heavy equipment, and firing 
rifles and machine guns.  His post-service noise exposure 
included working in a factory building airplanes and driving 
a truck with no ear protection.  He stated that the onset of 
his tinnitus began during basic training in 1955.  

The examiner reviewed the evidence in the claims file, 
including the service medical records, and summarized 
pertinent parts of that evidence in the report of the 
examination.  The examiner noted that the veteran's hearing 
was determined to be within normal limits based on the 
results of audiometric testing when he was examined on 
separation from service.  She also noted that there was no 
documentation during service of any complaints of tinnitus, 
or for many years thereafter.  Based on her review of the 
evidence, the examiner provided the opinion that the hearing 
loss and tinnitus were not related to noise exposure during 
service.

The December 2004 medical opinion is new, in that the 
evidence of record in May 1996 did not include any medical 
opinion regarding the cause or onset of the hearing loss or 
tinnitus.  The evidence also relates to an unestablished fact 
necessary to substantiate the claim, that being a nexus 
between the diagnosed disabilities and an in-service disease 
or injury.  The evidence does not, however, raise the 
reasonable possibility of substantiating the claim because it 
shows that the hearing loss and tinnitus are not related to 
service.  For that reason the evidence, although new, is not 
material to the veteran's claim for service connection.

In summary, some of the evidence received following the May 
1996 decision is new, in that it is not cumulative and 
redundant of the evidence previously considered.  The 
evidence is not material to the issue of service connection, 
however, because it does not present the reasonable 
possibility of substantiating the claim.  The Board finds, 
therefore, that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for hearing loss and tinnitus is not reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for hearing loss and 
tinnitus is not reopened.




	                        
____________________________________________
	N.W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


